17 So. 3d 952 (2009)
STATE ex rel. Carlos SPANN
v.
STATE of Louisiana.
No. 2008-KH-2392.
Supreme Court of Louisiana.
September 4, 2009.
Granted for the sole purpose of remanding the application to the court of appeal for treatment on the merits. Department of Public Safety and Corrections records reveal that relator has a full-term release date of May 16, 2010. The application for post-conviction relief thus satisfies the; custody requirement of La.C.Cr.P. art. 924(2) ("`Custody' means detention or confinement, or probation or parole supervision...."). See also State v. Smith, 96-1798, p. 4-6 (La.10/21/97), 700 So. 2d 493, 495-96 (analyzing custody requirement in light of State ex rel. Becnel v. Blackburn, 410 So. 2d 1015 (La.1982)). In all other respects, the application is denied.